Exhibit 10.1.4

 

Osiris Therapeutics, Inc. Stock Option Award

Agreement Terms and Conditions

This Stock Option Award Agreement, along with the Osiris Therapeutics, Inc.
Stock Option Award Summary delivered herewith (the “Award Summary”), once signed
by the individual named on the Award Summary (the “Participant”), shall
constitute an Agreement made as of the Grant Date (as indicated on the Award
Summary), by and between Osiris Therapeutics, Inc., a Maryland corporation
having its principal office at 7015 Albert Einstein Drive, Columbia, MD 20146
(“Osiris” or the “Company”), and the Participant.

WITNESSETH:

WHEREAS, the Board of Directors and shareholders of Osiris have approved the
Osiris Therapeutics, Inc. Amended and Restated 2006 Omnibus Plan (as it may be
amended from time to time, the “Plan”); and

WHEREAS, pursuant to the authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Company (the "Committee") approved
the award evidenced by this Agreement; and

WHEREAS, awards granted under the Plan are subject to the terms and conditions
in the Plan;

NOW,  THEREFORE, it is mutually agreed as follows:

A.        Terms and Conditions Applicable to Stock Options.  All the terms and
conditions set forth in this Agreement, in the Plan, and in the Award Summary
shall govern the stock options granted to the Participant under this Agreement.

1.   Grant of Options.  In consideration of the Participant’s remaining in the
Continuous Service of the Company and agreeing to be bound by the covenants of
Section B, the Company hereby grants to Participant, on the terms and conditions
set forth herein, the right and option to purchase, in whole or in part, the
number of shares (the “Shares”) of the common stock ($0.001 par value per share)
of the Company (“Common Stock”)  indicated on the Award Summary under the
heading “Total Award”, at the Exercise Price per share indicated on the Award
Summary (the “Option Exercise Price”), which was the Fair Market Value (as
defined below) of the Common Stock on the Grant Date. The right to purchase each
such share is referred to herein as an “Option.”    If designated in the Award
Summary as an Incentive Stock Option, those Options are intended to qualify as
Incentive Stock Options under Section 422 of the Internal Revenue Code of 1986,
as amended, any successor revenue laws of the United States, and the rules and
regulations promulgated thereunder (the “Code”); however, if any Options that
are intended to be Incentive Stock Options fail to qualify as Incentive Stock
Options, such Options shall be treated as Nonstatutory Stock Options.

2.   Vesting Schedule.  The Option shall vest on the applicable vesting dates as
set forth in the Award Summary and will become exercisable from the applicable
Vesting Date through the expiration date set forth in the Award Summary (the
“Expiration Date”).  Options





Exhibit A to
OSIR Stock Option
Award Agreement

--------------------------------------------------------------------------------

 



may vest only while the Participant is in Continuous Service with the Company.
Once vested and exercisable, and until terminated, all or any portion of the
Options may be exercised from time to time and at any time under procedures that
the Committee or its delegate shall establish from time to time, including,
without limitation, procedures regarding the frequency of exercise and the
minimum number of Options which may be exercised at any time. The right of
exercise shall be cumulative so that to the extent any Options are not exercised
in any period to the maximum extent permissible such Options shall continue to
be exercisable, in whole or in part, with respect to all Shares for which such
Options are vested until the earlier of the Expiration Date or the termination
of such Options under Paragraph 4 hereof or the Plan.

3.   Exercise of Options.

(a)        Form of and Payment for Exercise.  Subject to terms and conditions
set forth herein, each election to exercise Options shall be in writing, signed
by the Participant, and received by the Company at its principal office.  Upon
the exercise of an Option, the Option Exercise Price and applicable taxes shall
be payable in cash (including by check), in shares of Common Stock owned by the
Participant, or in a combination of cash and Common Stock, subject to any
restrictions contained in the Plan.

(b)        Continuous Service with the Company Required.  Except as otherwise
provided in Paragraph 4, Options may not be exercised unless the Participant, at
the time he or she exercises Options, is, and has been at all times since the
Grant Date, an employee or Non-Employee Director of the Company, as defined in
Section 424(e) or (f) of the Code and as provided by Section 3.1 of the Plan.

(c)        Definition of “Continuous Service.” “Continuous Service,” for
purposes of this Agreement, means on-going service as an Employee or
Non-Employee Director of the Company.  For purposes of Employees, Continuous
Service shall not be deemed to be interrupted if the Employee (i) was on an
approved leave of absence, including absences permitted by the Family Medical
Leave Act, (ii) was absent on military duty, (iii) was absent due to injury or
illness arising from employment, or (iv) was absent due to taking paid time
off.  The Employee is no longer in Continuous Service to the Company if the
Employee’s status is converted to a non-employee position, e.g., 1099
consultant. Any cessation of employment, for purposes of Incentive Stock Options
only, shall include any leave of absence in excess of ninety (90) days unless
the Employee’s reemployment rights are guaranteed by law or by contract.

4.         Effect of Termination of Employment, Death, Retirement and Total
Disability.

(a)        Termination of Relationship with the Company.  If the Participant
ceases Continuous Service with the Company for any reason, then, except as
provided in paragraphs (b) and (c) below, all rights with respect to unvested
Options shall immediately and automatically terminate as of such cessation of
Continuous Service, and the right to exercise (and any other rights with respect
to) vested Options shall terminate ninety (90) days after such cessation (but in
no event after the Expiration Date); provided, that Options shall be exercisable
only to the extent that the Participant was entitled to exercise Options on the
date of such cessation.  Notwithstanding the foregoing, if the Participant,
prior to the Expiration Date, violates the non-competition or confidentiality
provisions of any employment contract, or the Company’s  “Confidentiality,





 

 

 

 

 

OSIR Stock Option

-  2  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



Noncompetition and Invention” agreement, or other agreement between the
Participant and the Company, the right to exercise Options shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.

(b)        Exercise Period Upon Death or Disability.  Rights of exercise upon
death or disability are as provided by Section 4.1(h) of the Plan; provided,
that Options shall be exercisable only to the extent that Options were
exercisable by the Participant on the date of his or her death or disability,
and further provided that Options shall not be exercisable after the Expiration
Date.

(c)        Termination for Cause.  As provided more fully by Section 4.1(h) of
the Plan, the Option (whether vested or unvested) shall immediately and
automatically terminate and may not be exercised if the Committee determines at
any time (whether prior to or post termination or resignation) that the
Participant’s Continuous Service was terminated for conduct that in the judgment
of the Committee involves dishonesty or action by the Participant that is
detrimental to the best interest of the Company.

5.   Buy-Out of Option Gains.   Except as provided hereinafter, at any time
after any Option becomes exercisable, the Committee shall have the right, in its
sole discretion and without the consent of the Participant, to cancel such
Option and to cause the Company to pay to the Participant the excess of the Fair
Market Value of the shares of Common Stock covered by such Option over the
Option Exercise Price of such Option as of the date the Committee provides
written notice (the “Buy Out Notice”) of its intention to exercise such right.
Payments of such buy out amounts pursuant to this provision shall be effected by
the Company as promptly as possible after the date of the Buy Out Notice and
shall be made in Shares of Common Stock. The number of Shares shall be the
greatest number of whole shares determined by dividing the amount of the payment
to be made by the Fair Market Value of a share of Common Stock at the date of
the Buy Out Notice. Payments of any such buy out amounts shall be made net of
all applicable foreign, federal (including FICA), state and local withholding
taxes, if any.

6.   No Rights as Stockholder.  As provided more fully by Section 4.1(f) of the
Plan, the Participant shall have no rights as a holder of the Common Stock with
respect to the Options granted hereunder unless and until such Options are
exercised and the Shares have been registered in the Participant’s name as
owner.

7.   Nontransferability of Options.  Options may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will, the laws of descent and
distribution, or as otherwise provided by the Plan, and, during the lifetime of
the Participant, Options shall be exercisable only by the Participant.

B.         Prohibited Conduct.   In consideration of the grant by the Company of
the Options, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Participant and the Company,
intending to be legally bound, hereby agree as follows.





 

 

 

 

 

OSIR Stock Option

-  3  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



1.   Confidentiality, Noncompetition and Invention.  The Participant agrees to
abide by Participant’s  “Confidentiality, Noncompetition and Invention”
Agreement with the Company.

2.   Misconduct. The Participant shall not engage in any of the following acts
that are considered to be contrary to the Company’s best interests during the
term of his or her Continuous Service with the Company: (a) violating the
Company’s Code of Conduct, Code of Ethics for Interactions with Healthcare
Professionals, Insider Trading Policy, or any other written policies of the
Company, (b) unlawfully trading in the securities of the Company or of any other
company based on information gained as a result of his or her Continuous Service
with the Company, or (c) engaging in any activity which constitutes gross
misconduct.

3.   Reasonableness of Provisions. The Participant agrees that: (a) the terms
and provisions of this Agreement and the Plan are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of this
Paragraph B are ancillary or a part of; (b) the consideration provided by the
Company under this Agreement is not illusory but is in fact material and
considerable; (c) the restrictions contained in this Section B are necessary and
reasonable for the protection of the legitimate business interests and goodwill
of the Company; and (d) the consideration given by the Company under this
Agreement gives rise to the Company’s reasonable interest in requiring the
Participant to comply with the covenants set forth in this Section B.

4.   Repayment and Forfeiture. The Participant specifically recognizes and
affirms that each of the covenants contained in Sections B.1 through B.4 of this
Agreement is a material and important term of this Agreement, which has induced
the Company to provide for the award of the Options granted hereunder, and the
other promises made by the Company herein. The Participant further agrees that
in the event that (i) the Company determines that the Participant has breached
any term of Sections B.1 through B.4 (including, by reference, the
Confidentiality, Noncompetition and Invention Agreement and other agreements or
policies that Participation is obligated to follow) or (ii) all or any part of
Section B is held or found invalid or unenforceable for any reason whatsoever by
a court of competent jurisdiction in an action between the Participant and the
Company, in addition to any other remedies at law or in equity the Company may
have available to it, the Company may in its sole discretion:

(a)        Cancel any unexercised Options granted hereunder; and/or

(b)        Require the Participant to pay to the Company all gains realized from
the exercise of any Options granted hereunder.

5.   Extension of Restrictive Period. The Participant agrees that the period
during which the covenants contained in this Section B shall be effective shall
be computed by excluding from such computation any time during which the
Participant is in violation of any provision of Section B.

6.   Acknowledgments. The Company and the Participant agree that it was their
intent to enter into a valid and enforceable agreement. The Participant and the
Company thereby acknowledge the reasonableness of the restrictions set forth in
Section B (and the restrictions





 

 

 

 

 

OSIR Stock Option

-  4  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



of the agreements and policies incorporated herein by reference), including the
reasonableness of the geographic area, duration as to time and scope of activity
restrained. The Participant further acknowledges that his or her skills are such
that he or she can be gainfully employed in noncompetitive employment and that
the agreement not to compete will not prevent him or her from earning a living.
The Participant agrees that if any covenant contained in Section B is found by a
court of competent jurisdiction to contain limitations as to time, geographical
area, or scope of activity that are not reasonable and impose a greater
restraint than is necessary to protect the goodwill or other business interest
of the Company, then the court shall reform the covenant to the extent necessary
to cause the limitations contained in the covenant as to time, geographical
area, and scope of activity to be restrained to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill and other
business interests of the Company and to enforce the covenants as reformed.

7.   Provisions Independent. The covenants on the part of the Participant in
this Section B shall be construed as an agreement independent of any other
agreement, including any employee benefit agreement, and independent of any
other provision of this Agreement, and the existence of any claim or cause of
action of the Participant against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.

C.        Additional Terms and Conditions.

1.   Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of the Company’s Common Stock by reason of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination or exchange of shares, spin-off or other similar corporate
change, the number and type of shares which the Participant may purchase
pursuant to the Options and the Option Exercise Price at which the Participant
may purchase such shares shall be adjusted, to such extent (if any), determined
to be appropriate and equitable by the Committee.

2.   Effect of Change of Control. In the event of a Change of Control (as
defined in the Plan), the Option rights will be determined as provided by
Article IX of the Plan.

3.   Nontransferability.  Unless the Committee specifically determines
otherwise: (a) the Options are personal to the Participant and, with respect to
Options, during the Participant's lifetime, such Options may be exercised only
by the Participant, and (b) the Options shall not be transferable or assignable,
other than in the case of the Participant’s death by will, the laws of descent
and distribution.

4.   Definitions.  Capitalized terms used herein that are not otherwise defined
have the meanings provided in the Plan (e.g., “Fair Market Value,” “Employee,”
etc.).

5.   Notices.  Any notice to be given to the Company in connection with the
terms of this Agreement shall be addressed to Osiris Therapeutics, Inc. at 7015
Albert Einstein Drive, Columbia, MD 21046, Attention: Stock Option Administrator
or CFO designee or such other address as may hereafter designate to the
Participant. Any notice to be given to Participant in connection with the terms
of this Agreement shall be addressed to the Participant at the address





 

 

 

 

 

OSIR Stock Option

-  5  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



set forth below the Participant’s signature.  Any such notice shall be deemed to
have been duly given when personally delivered, addressed as aforesaid, or when
enclosed in a properly sealed envelope or wrapper, addressed as aforesaid, and
deposited, certified mail postage prepaid, with the United States postal
service.

6.   Binding Effect.

(a)        This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Company, whether by merger,
consolidation or the sale of all or substantially all of the Company’s
assets.  Unless the Options are cancelled or terminated or paid out as provided
under (the Buy-Out Clause), the Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

(b)        This Agreement shall be binding upon and inure to the benefit of the
Participant or his or her legal representative and any person to whom the
Options may be transferred by will or the applicable laws of descent and
distribution as permitted under the terms of this Agreement.

7.   No Contract of Employment; Agreement's Survival. This Agreement is not a
contract of employment. This Agreement does not impose on the Company any
obligation to retain the Participant in its employ and shall not interfere with
the ability of the Company to terminate the Participant’s Continuous Service at
any time and for any reason. This Agreement shall survive the termination of the
Participant’s Continuous Service for any reason.

8.   Registration, Listing, and Qualification of Shares.  The Committee may
require that the Participant make such representations and agreements and
furnish such information as the Committee deems appropriate to assure compliance
with or exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and shares of Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate and the Committee
otherwise believes Osiris has complied with all legal requirements applicable to
such issuance.

9.   Amendment; Waiver.  As directed by the Board or the Committee, the terms
and conditions of this Agreement may be amended in writing by the general
counsel of Osiris, provided, however, that (i) no such amendment shall be
adverse to the Participant without the Participant's written consent (except to
the extent the Committee reasonably determines that such amendment is necessary
or appropriate to comply with applicable law, including the provisions of Code
Section 409A and the regulations thereunder pertaining to the deferral of
compensation, or the rules and regulations of any stock exchange on which the
Common Stock is listed or quoted); and (ii) the amendment must be permitted
under the Plan. The Company’s  failure to insist upon strict compliance with any
provision of this Agreement or failure to exercise, or any delay in exercising,
any right, power or remedy under this Agreement shall





 

 

 

 

 

OSIR Stock Option

-  6  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



not be deemed to be a waiver of such provision or any such right, power or
remedy which the Board, the Committee or the Company has under this Agreement.

10. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.

11. Plan Controls. The Options and the terms and conditions set forth herein are
subject in all respects to the terms and conditions of the Plan and any
guidelines, policies or regulations which govern administration of the Plan,
which shall be controlling. The Committee reserves its rights to amend or
terminate the Plan at any time without the consent of the Participant; provided,
however, that Options outstanding under the Plan at the time of such action
shall not, without the Participant’s written consent, be adversely affected
thereby (except to the extent the Committee reasonably determines that such
amendment is necessary or appropriate to comply with applicable law, including
the provisions of Code Section 409A and the regulations thereunder pertaining to
the deferral of compensation, or the rules and regulations of any stock exchange
on which the Common Stock is listed or quoted). All interpretations or
determinations of the Board or the Committee or its delegate shall be final,
binding and conclusive upon the Participant (and his or her legal
representatives and any recipient of a transfer of the Options permitted by this
Agreement) on any question arising hereunder or under the Plan or other
guidelines, policies or regulations which govern administration of the Plan.

12. Participant Acknowledgements. By entering into this Agreement, the
Participant acknowledges and agrees that:

(a)      the Option grant will be exclusively governed by the terms of the Plan,
including the right reserved by the Company to amend or cancel the Plan at any
time without the Company incurring liability to the Participant (except in
circumstances set forth above for Options already granted under the Plan);

(b)      stock options and restricted stock units are not a constituent part of
the Participant’s salary and that the Participant is not entitled, under the
terms and conditions of his/her employment, or by accepting or being awarded the
Options pursuant to this Agreement, to require options, restricted stock units
or other awards to be granted to him/her in the future under the Plan or any
other plan;

(c)      the exercise of the Option will be contingent on the Participant’s
paying the Option Exercise Price and applicable taxes in accordance with this
Agreement and the Plan;

(d)      benefits received under the Plan will be excluded from the calculation
of termination indemnities or other severance payments;





 

 

 

 

 

OSIR Stock Option

-  7  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



(e)      in the event of termination of the Participant’s Continuous Service, a
severance or notice period to which the Participant may be entitled under local
law and which follows the date of termination specified in a notice of
termination or other document evidencing the termination of the Participant’s
employment will not be treated as active employment for purposes of this
Agreement and, as a result, vesting of unvested Options will not be extended by
any such period;

(f)       the Participant will seek all necessary approval under, make all
required notifications under and comply with all laws, rules and regulations
applicable to the ownership of stock options and stock and the exercise of stock
options, including, without limitation, currency and exchange laws, rules and
regulations; and

(g)      this Agreement will be interpreted and applied so that the Options, in
all cases, to the extent possible, will not be subject to Code Section 409A.
Notwithstanding any other provisions of this Agreement, this Agreement will be
modified to the extent the Committee reasonably determines that is necessary or
appropriate for such Options to comply with Code Section 409A.

13. Right of Set-Off. The Participant agrees, in the event that the Company in
its reasonable judgment determines that the Participant owes the Company any
amount due to any loan, note, obligation or indebtedness, including but not
limited to amounts owed to the Company pursuant to the Company’s tax
equalization program or the Company’s policies with respect to travel and
business expenses, and if the Participant has not satisfied such obligation(s),
then the Company may instruct the plan administrator to withhold and/or sell
shares of the Common Stock acquired by the Participant upon exercise of his or
her Options (to the extent such Options are not subject to Code Section 409A),
or the Company may deduct funds equal to the amount of such obligation from
other funds due to the Participant from the Company to the maximum extent
permitted by Code Section 409A.

14. Electronic Delivery and Acceptance. The Participant hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents. The Participant hereby consents to any and
all procedures that the Company has established or may establish for an
electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature. Participant consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan,
including any program adopted under the Plan.

15. Data Privacy.  The Participant hereby acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Participant’s ability to participate in the Plan. The
Company and the Participant’s employer hold certain personal information about
the Participant, that may include his/her name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary grade, hire data, salary, nationality, job title, any shares of
stock held in Osiris, or details of all options, restricted stock units or any
other entitlement to shares of stock awarded, canceled, purchased, vested, or





 

 

 

 

 

OSIR Stock Option

-  8  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



unvested, for the purpose of managing and administering the Plan (“Data”). The
Company may transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. The Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on the Participant’s
behalf to a broker or other third party with whom the Participant may elect to
deposit any shares of Common Stock acquired pursuant to the Plan. Participant
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting the Company; however,
withdrawing consent may affect the Participant’s ability to participate in the
Plan.

16. Stock Ownership Guidelines. The Participant agrees as a condition of this
grant that, in the event that the Participant is subject, or becomes subject, to
a Company stock ownership policy, the Participant shall not sell any Shares
obtained upon exercise of the Options unless such sale complies with any stock
ownership policy as in effect from time to time.

17. Governing Law.  This Agreement and the relationship of the parties hereto
shall be governed, construed and enforced in accordance with the laws of the
State of Maryland, without giving effect to conflict of law rules or principles.

18. Choice of Venue.  Any action or proceeding seeking to enforce any provision
of or based on any right arising out of this Agreement may be brought against
the Participant or the Company only in the courts of the State of Maryland or,
if it has or can acquire jurisdiction, in the United States District Court for
the District of Maryland, and the Participant and the Company consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.

19. Entire Agreement. This Agreement contains all the understanding and
agreements between the Participant and the Company regarding the subject matter
hereof.

IN WITNESS WHEREOF, the Company has caused this Stock Option Award Agreement to
be executed by its duly authorized officer.

 

 

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

Dated:

By:

 

 

 

 

 

 

Name:

 

 

Title:

 





 

 

 

 

 

OSIR Stock Option

-  9  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------

 



PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Options and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s  Amended and Restated 2006 Omnibus Plan Stock Incentive Plan, as
amended.

 

 

 

 

 

PARTICIPANT SIGNATURE:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

OSIR Stock Option

-  10  -

OSIR and

 

Award Agreement

 

 

 

 

--------------------------------------------------------------------------------